Citation Nr: 1702510	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to July 20, 2012 for major depressive disorder.

2.  Entitlement to a disability rating in excess of 50 percent for the period since July 20, 2012 for major depressive disorder. 

3.  Entitlement to a rating in excess of 30 percent for the periods from November 1, 2010 to March 14, 2011, and from May 1, 2011 to August 21, 2011 for degenerative joint disease of the right shoulder.

4.  Entitlement to a rating in excess of 40 percent for the periods from August 22, 2011 to October 30, 2011, and from December 1, 2011 for degenerative joint disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.

In a December 2007 decision, the RO reopened and granted the Veteran's claim for service connection for depression, and assigned an initial 10 percent disability rating.  

In an April 2013 decision, the RO increased the Veteran's disability rating for depression to 50 percent, effective July 20, 2012. 

In rating decisions dated in February 2011, December 2011, and April 2012, the RO assigned a temporary total disability rating for the Veteran's service-connected right shoulder disability based on convalescence from August 31, 2010 to October 31, 2010, March 15, 2011 to April 31, 2011, and October 31, 2011 to November 31, 2011.  The current appeal will consider an increased rating, exclusive of those times.

In his May 2012 substantive appeal (VA Form 9) for his right shoulder disability, the Veteran requested a personal hearing before a Veterans Law Judge.  A July 2012 written statement from the Veteran asked that this hearing request be withdrawn.

These claims were remanded for further development in May 2014 and December 2015, and now return again before the Board.

The issues of entitlement to a rating in excess of 30 percent for the periods from November 1, 2010 to March 14, 2011, and from May 1, 2011 to August 21, 2011 and entitlement to a rating in excess of 40 percent for the periods from August 22, 2011 to October 30, 2011, and from December 1, 2011 for degenerative joint disease of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the period from December 17, 2007, the Veteran's service-connected major depressive disorder was manifested by depressed mood, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation which most nearly approximate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected major depressive disorder are met from December 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2015).

2.  The criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a February 2008 letter that explained what information and evidence was needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Per the December 2015 Board remand instructions, outstanding private and VA treatment records relevant to the Veteran's claims have been associated with the Veteran's record.

In light of the above, the Board finds that the RO substantially complied with the December 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The record indicates that the Veteran is in receipt of Security Disability benefits with the Social Security Administration (SSA).  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In the present case however, there is no indication that the Veteran was granted SSA disability benefits based on his major depressive disorder or right shoulder disabilities currently on appeal.  Moreover, the Veteran has not contended that the medical records associated with the SSA claim are relevant for the major depressive disorder or right shoulder claims.  As a result, the Board finds that going forward in adjudicating these claims is appropriate

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in July 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the July 2012 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his major depressive disorder disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the RO granted service connection for major depressive disorder and assigned an initial 10 percent disability evaluation, effective December 17, 2007 under Diagnostic Code 9434.  As noted above, in April 2013, the RO increased the evaluation assigned to the Veteran's service-connected depression to 50 percent, effective July 20, 2012.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015). 


Factual Background and Analysis

A July 2005 mental health treatment note indicated that the Veteran desired to quit his cocaine use.  He had a history of suicidal ideation.  The diagnosis was recurrent major depressive disorder, cocaine dependence, cocaine intoxication and substance induced mood disorder.  The Veteran was assessed a GAF score of 20.

A November 2005 mental health treatment note indicated that the Veteran had been admitted as he had suicidal ideation.  It was noted that he had daily cocaine use since November 2004.  The Axis I diagnosis was recurrent major depressive disorder which was severe without psychotic features, cocaine dependence, cocaine intoxication and substance induced mood disorder.  The Veteran was assessed a GAF score of 20.

A December 2006 VA emergency treatment note reported that the Veteran had been admitted with suicidal ideation resulting from a cocaine relapse after a year of being clean.  The treating physician noted that the Veteran's behavior had become labile due to his severe borderline personality disorder.  He had an Axis I diagnosis of cocaine dependence, nicotine dependence and alcohol dependence.  He had an Axis II diagnosis of borderline personality disorder.  He was assessed a GAF score of 55.

Another December 2006 VA treatment note reported that the Veteran had an Axis I diagnosis of recurrent major depressive disorder, cocaine dependence, nicotine dependence and alcohol dependence.  He was assessed with a GAF score of 20.  The physician noted that the Veteran had a relapse of his cocaine dependence and his behavior was destabilized by his borderline personality disorder.

A January 2007 VA treatment note reported that the Veteran was "doing well" since his last visit.  He was sleeping well and eating well without crying spells.  He had good energy and motivation.  He denied suicidality or psychosis.  He also denied recent alcohol or drug problems.  

An August 2007 VA treatment note indicated that the Veteran was psychiatrically stable.  He was assessed with a GAF score of 65.

A December 2007 VA treatment note reported that the Veteran was "doing well" since his last visit.  He was assessed with a GAF score of 60.

A March 2008 VA treatment note reported a GAF score of 60.  The Veteran was noted to be doing well since his last visit.

An August 2008 VA treatment note indicated that the Veteran was psychiatrically stable.  He was assessed with a GAF score of 60.

A December 2008 VA treatment report indicated that the Veteran was doing well since his last visit.  He was eating well, sleeping well and denied alcohol or drug problems.  He was assessed a GAF score of 65.

The Veteran underwent a VA examination in July 2012.  The examiner noted that the Veteran had an Axis I diagnosis of recurrent major depressive disorder.  The examiner noted that the Veteran had a long history of participating in treatment for depression and had indicated that his chronic pain and medical problems were his triggers.  He endorsed chronic mood disturbance, anhedonia, irritability, concentration problems, decreased libido, decreased sleep, occasional crying spells and had daily suicidal ideation without intent.  He reported worsening depression concurrently with his chronic pain and medical problems.  He was assessed a GAF score of 55.  The examiner best described the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was married to his wife of 32 years and had a son.  He used to have many close friends but he had been distant.  He last worked in 1995.  He had a long history of mental health hospitalizations including multiple psychiatric hospitalizations.  He reported that he no longer used alcohol and quit using cocaine in 2006.  He had symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation.  He was capable of managing his own affairs.  On examination, he was alert and cooperative.  He demonstrated good grooming and hygiene and also made appropriate eye contact.  He had no current hallucinations or delusions and no hypo/manic episodes.  He had no panic attacks.  Testing demonstrated some cognitive difficulty but there was no prominent cognitive impairment observed.  He was endorsing prominent symptoms of depression.

Based on the reported symptomatology of the Veteran's psychiatric symptoms, the Board finds that when affording the Veteran the benefit of the doubt, that an initial 50 percent rating is warranted throughout the period of this claim.

The Board notes that the evidence indicates that since the effective date of December 17, 2007, the Veteran has experienced symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation.  Throughout the course of the appeal, VA physicians assigned GAF scores ranging from 55 to 65.  As noted above, GAF scores of 65 indicate mild symptoms and some difficulty in social, occupational, or school functioning.  However, the GAF scores of 55 to 60 indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning.

Accordingly, the Board finds that an initial 50 percent rating is warranted from the Veteran's effective date of service connection as the Veteran's major depressive disorder was indicative of reduced reliability and productivity from December 17, 2007, the initial date of service connection.

However, the preponderance of the evidence establishes that throughout the rating period, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.

In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting her ability to function independently or spatial disorientation.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment during this period more closely contemplates a 50 percent evaluation as he was married to his longtime wife and had a relationship with his son.  

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of paranoia.  

The Board notes that a symptom of his major depressive disorder was suicidal ideation which directly resulted in the RO granting an increased rating of 50 percent for depression in the April 2013 rating decision.  However, even acknowledging the presence of suicidal ideation at times during the pendency of this appeal, the overall manifestations and level of disability demonstrated by the record are more consistent with no more than a 50 percent disability rating.

Additionally, as noted above, the Veteran's GAF scores ranging from 55 to 65 generally reflect only moderate symptoms.

The Board notes that prior to the date of the claim, the Veteran was assessed GAF scores ranging from 20 to 35 which are indicative of more serious symptoms as during this time he had multiple suicide attempts.  However, based on the evidence of record, these assignments were based primarily for treatment for his cocaine abuse as the recorded diagnosis was recurrent major depressive disorder which was severe without psychotic features, cocaine dependence, cocaine intoxication and substance induced mood disorder.

Additionally, while the record shows that he was hospitalized multiple times for treatment of depression with suicidal ideation and a plan to kill himself, these admissions came prior the date of his current claim.  

As noted above, for the time period from the claim, the Veteran's symptoms include depressed mood, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation.  However, while the Board accepts that the Veteran's symptoms had effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

Indeed, at no point in this time period did the VA examiner or any other examiner or treating physician find that the Veteran's symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

In fact, the Board notes that the July 2012 VA examiner assigned a GAF score of 55, which indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  The Board also notes that the July 2012 VA examiner specifically described the Veteran's symptoms as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation, which fits squarely for the criteria for a 30 percent evaluation under the General Rating Formula.  

Despite the fact that this description actually correspond squarely with a lesser disability rating, the Board will still assign the initial 50 percent disability rating for major depressive disorder.  However, an initial rating in excess of 50 percent is clearly not available based on these findings.

Thus, while the record demonstrates that the Veteran did have some social and occupational impairment which impacted his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the initial 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current initial 50 percent schedular rating.  While the Veteran had some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed an initial 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of an initial 50 percent rating.

Accordingly, this evidence demonstrates that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability was manifested by total social impairment as the Veteran had been able to maintain relationships with some of his family.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating, and neither a 70 or 100 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder must be denied.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected depressive disorder disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected depression are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected depression disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.





ORDER

Entitlement to an initial rating of 50 percent for major depressive disorder, for the period from December 17, 2007 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 50 percent for major depressive disorder is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

The Board notes that the Veteran underwent VA examinations for his right shoulder disability in September 2010, February 2011, and May 2013.

However, in this instance, the Board finds that the September 2010, February 2011, and May 2013 VA examination reports are inadequate, as they do not indicate that range of motion testing of the service-connected right shoulder disability was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016); 38 C.F.R. § 4.59  (2015).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right shoulder disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA orthopedic examination with appropriate examiner to determine the symptoms and severity of his service-connected right shoulder disability. 

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All tests and studies deemed necessary by the examiners should be performed.  

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right shoulder disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

When reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


